DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 08/16/2022 has been entered.
Claims 1-3, 5-7, 9-20, and 22-25 are now pending.
	
Claim Rejections - 35 USC § 103
Claims 1, 2, 9-15, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 2020/0260231 A1) hereinafter “Ganesan”, in view of Rico Alvarino et al. (US 2020/0350949 A1) hereinafter “Rico”.
Regarding claim 1:
Ganesan discloses a method of wireless communications by a transmitter (TX) user equipment (UE) (Fig. 6, 605), comprising: 
applying a first timing advance (TA) (Para. [0067], TA (Timing Advance)) when transmitting at least a first sidelink (SL) transmission (Fig. 6, 630 and 635) to a receiver (RX) UE (Fig. 6, 615); and transmitting at least a second SL transmission (Fig. 6, 635) to the RX UE.
Ganesan does not expressly disclose the first SL transmission comprises a first transmission of a first transport block (TB); applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB.
	Rico teaches applying a first TA when transmitting a transport block (Para. [0011], [0025], [0030]), and applying a second TA when transmitting a retransmission of the transport block (Para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Rico to include the features that the first SL transmission comprises a first transmission of a first transport block (TB), applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB, in order to enhance retransmission of sidelink  transmission by enabling timing advance updates for retransmissions. 
	Regarding claim 2:
Ganesan further discloses the first SL transmission comprises a physical sidelink control channel (PSCCH) (Fig. 6, 630); and the second SL transmission comprises a physical sidelink shared channel (PSSCH) (Fig. 6, 635).
	Regarding claim 9:
Ganesan further discloses reserving a future resource for transmission of the second SL transmission, wherein the second SL transmission is transmitted in the reserved future resource with at least one of the first TA or the second TA being applied (Fig. 6, 660, Para. [0090]).
	Regarding claim 10:
Ganesan further discloses the first TA is based on downlink (DL) timing for a transmission between a network entity and the TX UE (Para. [0067]).
	Regarding claim 11:
Ganesan further discloses wherein the first TA is at least one of: a zero value; or an offset value based on the DL timing (Para. [0067]).
Regarding claim 13:
Ganesan further discloses indicating, in the first SL transmission to the RX UE, the second TA (Para. [0067]).
	Regarding claim 14:
Ganesan further discloses wherein the indication is indicated in sidelink control information (SCI). (Para. [0067]).
	Regarding claim 15:
Ganesan further discloses wherein the first TA is based on a pre-determined value (Para. [0067]).
Regarding claims 20-23:
Claims 20 and 22-23 are directed to claim features and elements similar to those recited by at least claims 1, 13, 14, and 19. The same references and rationales set forth above are also applicable. 
Regarding claim 24:
Ganesan discloses a user equipment (UE) (Fig. 8, 800) configured for wireless communications, comprising: a memory (Fig 8, 810) comprising processor-executable instructions; and a processor (Fig. 8, 805) configured to execute the processor-executable instructions and cause the UE to: apply a first timing advance (TA) when transmitting, via at least one antenna (Fig. 8, 825), at least a first sidelink (SL) transmission to a receiver (RX) UE; and apply a second TA when transmitting, via the at least one antenna, at least a second SL transmission to the RX UE. (See rejection of Claim 1).
Ganesan does not expressly disclose the first SL transmission comprises a first transmission of a first transport block (TB); applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB.
	Rico teaches applying a first TA when transmitting a transport block (Para. [0011], [0025], [0030]), and applying a second TA when transmitting a retransmission of the transport block (Para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Rico to include the features that the first SL transmission comprises a first transmission of a first transport block (TB), applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB, in order to enhance retransmission of sidelink  transmission by enabling timing advance updates for retransmissions. 
	Regarding claim 25:
Ganesan discloses a user equipment (UE) (Fig. 8, 800) configured for wireless communications, comprising: a memory (Fig 8, 810) comprising processor-executable instructions; and a processor (Fig. 8, 805) configured to execute the processor-executable instructions and cause the UE to receive, from a transmitter (TX) UE, an indication of a timing advance (TA), in a first sidelink (SL) transmission, of a timing advance (TA); and apply the TA when receiving at least a second SL transmission from the TX UE. (See rejection of claim 20).
Ganesan does not expressly disclose the first SL transmission comprises a first transmission of a first transport block (TB); applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB.
	Rico teaches applying a first TA when transmitting a transport block (Para. [0011], [0025], [0030]), and applying a second TA when transmitting a retransmission of the transport block (Para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Rico to include the features that the first SL transmission comprises a first transmission of a first transport block (TB), applying a second TA when transmitting the second SL transmission to the RX UE, wherein the second SL transmission comprises a retransmission of the first TB, in order to enhance retransmission of sidelink  transmission by enabling timing advance updates for retransmissions. 

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan in view of Rico, and further in view of Kim et al. (US 2022/0132445 A1) hereinafter “Kim”.
Regarding claim 12:
Ganesan does not disclose the second TA is based on uplink (UL) timing for a transmission between a network entity and the TX UE.
	Kim teaches a second TA is based on uplink (UL) timing for a transmission between a network entity and the TX UE (Para.  [0362]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Kim to include the feature the second TA is based on uplink (UL) timing for a transmission between a network entity and the TX UE in order to enable a base station to periodically update timing advance information of the UE.
Regarding claim 17:
Ganesan does not disclose wherein the second TA is based on at least one of: an uplink (UL) TA of the TX UE; or a quantized UL TA of the TX UE.
Kim teaches a second TA is based on at least one of: an uplink (UL) TA of the TX UE; or a quantized UL TA of the TX UE (Para. [0359]- [0362], updating a TA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Kim to include the feature the second TA is based on at least one of: an uplink (UL) TA of the TX UE; or a quantized UL TA of the TX UE in order to enable a base station to periodically update timing advance information of the UE.
	Regarding claim 18:
Ganesan does not disclose receiving an indication of the second TA via a downlink control information (DCI) from a network entity.
Kim teaches receiving an indication of the second TA via a downlink control information (DCI) from a network entity (Para. [0361], base station feeds back updated TA to UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Kim to include the feature receiving an indication of the second TA via a downlink control information (DCI) from a network entity in order to enable a base station to periodically update timing advance information of the UE.
	Regarding claim 19:
Ganesan does not disclose wherein the indicated second TA is based on at least one of: a zero value; a pre-determined non-zero value; or the UL TA.
Kim teaches the indicated second TA is based on at least one of: a zero value; a pre-determined non-zero value; or the UL TA (Para. [0359], updating a TA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Kim to include the feature wherein the indicated second TA is based on at least one of: a zero value; a pre-determined non-zero value; or the UL TA in order to enable a base station to periodically update timing advance information of the UE.
	 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesan and Rico, and further in view of Zhao et al. (US 2021/0168817 A1) hereinafter “Zhao”.
	Regarding claim 3:
Ganesan does not disclose the first and second SL transmissions are transmitted via time division multiplexing (TDM) in a same time slot.
Zhao teaches two SL transmissions are transmitted via time division multiplexing (TDM) in a same time slot (Para. [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Zhao to include the feature that the first and second SL transmissions are transmitted via time division multiplexing (TDM) in a same time slot in order to enable two sidelink channels to be transmitted over a single channel. 
	
Claims 5-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan and Rico, and further in view of Irukulapati et al. (US 2019/0150141 A1) hereinafter “Irukulapati”.
	Regarding claim 5:
Ganesan does not disclose determining the second TA based on a gap duration between an end of the first SL transmission and a beginning of the second SL transmission.
	Irukulapati teaches determining a TA based on a gap duration between an end of a first transmission and a beginning of a second transmission (Para. [0068], TA offset is based on time offset requirement for uplink/downlink switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Irukulapati to include the feature determining the second TA based on a gap duration between an end of the first SL transmission and a beginning of the second SL transmission in order to ensure proper time alignment at the receiver.
	Regarding claim 6:
Ganesan does not discloses the gap duration is specified, pre- configured or configured by a network entity.
	Irukulapati teaches the gap duration is specified, pre-configured or configured by a network entity (Para. [0070], network node 302 determines timing advance (TA) offset for uplink/downlink switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Irukulapati to include the feature the gap duration is specified, pre-configured or configured by a network entity in order to ensure proper time alignment at the receiver.
	Regarding claim 7:
Ganesan does not disclose wherein the gap duration is based, at least in part, on a set of pre-determined gap durations.
Irukulpapati teaches the pre-configured gap duration is based, at least in part, on a set of pre-determined gap durations (Para. [0068], time offset requirement for uplink/downlink switching in different scenarios).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Irukulapati to include the feature wherein the pre-configured gap duration is based, at least in part, on a set of pre-determined gap durations in order to ensure proper time alignment at the receiver.
	Regarding claim 16:
Ganesan does not disclose if SL communications between the TX UE and the RX UE share a frequency division duplex (FDD) spectrum, the pre-determined value is zero; and if SL communications between the TX UE and the RX UE share a time division duplex (TDD) spectrum, the pre-determined value is a fixed value. 
Irukulpapati teaches for frequency division duplex (FDD), the TA offset is zero; and for a time division duplex (TDD), the TA offset is a fixed value (Para. [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ganesan based on the teaching by Irukulapati to include the feature if SL communications between the TX UE and the RX UE share a frequency division duplex (FDD) spectrum, the pre-determined value is zero; and if SL communications between the TX UE and the RX UE share a time division duplex (TDD) spectrum, the pre-determined value is a fixed value in order to ensure proper time alignment at the receiver.

	Response to Arguments
Rejection under 35 U.S.C. 112
The rejection of claim 7 under 35 U.S.C.  112(b) has been withdrawn in view of the amendment 
to the claim. 
	Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to claim 1 based on Ganesan and Kim have been considered but are moot in view of a new ground of rejection based on Ganesan and Rico in current Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO HUI A ZHU/Primary Examiner, Art Unit 2465